DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 1/12/2022 has been entered and made of record. Claims 1-9 have been amended and remain pending in this application.
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2006/0065720 A1 to Asako et al. in view of U.S. Patent Publication No. 2014/0036289 A1 to Muroi.
As to claim 1, Asako discloses an image processing apparatus (multifunctional device 20 of figure 1, 3-4) comprising: 
a conveyor that conveys a document sheet; 
a reader that reads the document sheet conveyed by the conveyor to generate image data (scanner 21 and paragraph 0034); 
a feeder that feeds a sheet (motor to convey recording paper, inherent property of the MFP 20); 
a printer that prints an image based on the generated image data on the fed sheet (printer 22 and paragraph 0034); 
a storage that stores a number of sheets on which the image has been printed (storage 27 and figure 5 shows number of copy count); and 
 	a controller (controller 24), wherein the controller executes, based on receiving an execution instruction (user initiates a copy instruction), a copy process in which the reader reads a document sheet to generate image data and the feeder feeds a sheet and the printer prints an image based on the generated image data on the fed sheet (copy process performs by MFP 20; paragraphs 0029-0037), 
wherein the controller obtains the stored number of the sheets from the storage before the execution instruction is received (usage copy count as shown in figure 5 and paragraph 0038), and wherein the controller determines, based on the number of the sheets obtained before the execution instruction is received, to not execute the copy 
Asako does not expressly disclose a conveyor that conveys a document sheet.
Muroi, in the same area of image forming apparatus, teaches a conveyor that conveys a document sheet (document feeder 20 of figures 1-2).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Asako’s image processing apparatus by the teaching of Muroi because it would provide more convenience to the user for using the document feeder to copy a plurality of documents automatically.
As to claim 2, Asako further discloses wherein the received execution instruction is a first time execution instruction after the number of the sheets has been obtained (usage is obtained after user authentication then user initiates a copy instruction within copy limitation, S1-S4 of figure 11 and paragraphs 0045-0049).
As to claim 3, Asako further discloses wherein a user interface (display panel 26) of the image processing apparatus receives a copy setting (user can input number of copy), and wherein the user interface receives the copy setting from when the number of the sheets is obtained to when the execution instruction is received (user inputs number of copy after user authentication and initiates copy process; S1-S4 of figure 11 and paragraphs 0045-0049).
As to claim 4, Asako further discloses wherein the controller determines, on the basis that the number of the sheets is a predetermined number, to not execute the copy process (copy count in figure 5 = count limit for copy limitation in figure 6), and wherein the controller determines, on the basis that the number of the sheets is less than the 
As to claim 5, Asako further discloses wherein the predetermined number is associated with a user (name/user ID of figure 5).
As to claim 6, Asako further discloses wherein the image processing apparatus has a sheet holding unit, and wherein the feeder feeds the sheet from the sheet holding unit (paper tray for storing recording paper is inherently included in the MFP 20).
As to claim 7, Asako further discloses wherein the storage is a hard disk drive (HDD 15; figure 2).
As to claim 8, claim 8 is for a control method (figure 11) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
As to claim 9, claim 9 is for a non-transitory computer-readable storage medium (12/13 of figure 2) that corresponds to apparatus claim 1. Therefore, it has been analyzed and rejected based on apparatus claim 1 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675